DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-2 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by an article entitled “A Potentially Implantable Enzyme Electrode for Amperometric Measurement of Glucose” by Kerner et al.  (“Kerner”) (cited in Applicants’ IDS).
As to claim 1, Kerner discloses 1. (Original) An analyte sensor system comprising: 
a transcutaneous analyte sensor body (see p. 9 – “Animal experiments) comprising an electrode (platinum wire) configured to continuously measure a glucose level in a host (see p. 9 – Animal Experiments); 
a membrane disposed over the electrode, the membrane comprising: 
a first layer configured to limit transport of glucose to the electrode (see Fig 1 -- polyurethane); and 
a second layer comprising an enzyme to catalyze a reaction of glucose and oxygen as a co-reactant (see Fig 1 -- GOD/cellulose acetate/glutaraldehyde); and 
a sensor electronics unit (see p. 9 – potentiostat electronics) operably connected to the electrode and configured to measure a current produced by the electrode, wherein the sensor 
	As to claim 2, Kerner further discloses wherein the sensor electronics unit is configured to directly measure the current produced by the electrode (see “Summary” -- the sensor is amperometric).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out 
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kerner in view of US 6,368,274 B1 to Van Antwerp et al. ("Van Antwerp”) (cited in Applicants’ IDS).
	As to claim 3, Kerner does not explicitly disclose a biointerface membrane configured to support tissue ingrowth. However, Van Antwerp teaches that a layer of textured Teflon or Dacron should be included in a similar sensor to promote tissue ingrowth and vascularization (C4:L1-6). It would have been obvious to one of ordinary skill in the art to combine the sensor of Kerner with the ingrowth layer disclosed by Van Antwerp to provide the predictable result of increased vascularization in tissue in close proximity to the sensor.
Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kerner, as applied to claims 1 above, and further in view of US 2004/0173472 A1 to Jung et al. (cited in Applicants’ IDS).  
Kerner lacks an analog-to-digital converter.  However, Jung teaches sensor electronics including an analog-to-digital converter configured to translate the current flow measurement to a digital signal (see entire document, especially paragraph 34 of Jung).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the converter or sensor electronics or combine the converter sensor electronics of Jung as or with that of Kerner, as it would merely be the substitution of one known arrangement for processing a signal (digital) for another (analog). 
Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kerner, as applied to claims 1 above, and further in view of US 6,284,478 B1 to Heller et al.  (“Heller”) (cited in Applicants’ IDS).  
	As to claim 5, Kerner does not disclose wherein the electrode comprises an exposed electroactive working electrode surface with a surface area of from about 0.00002 in2 to about 0.0079 in2 (the sensor of Kerner is 0.0101 in2). However, Heller discloses a very similar sensor having the claimed dimensions (see Fig 1 and C2:L66-C3:L22). It would have been obvious to one of ordinary skill in the art to combine the sensor disclosed by Kerner with the dimensions of Heller to provide the predictable result of making the device less intrusive for the patient.
	Claims 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kerner as applied to claim 1 above, and further in view of US 6,001,067 A to Shults et al. (cited in Applicants’ IDS).  
As to claims 6-7, Kerner does not explicitly disclose wherein the membrane comprises a resistance domain configured to have a permeability ratio of at least about 200:1 of glucose to an interferent.  However, Shults teaches a domain having a permeability ratio of at least about 200:1 of glucose to an interferent (see C14:L18-30 – an impermeable membrane to high molecular weight molecules inherently prevents more than 0.5% of those molecules). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the sensor of Kerner with the resistance domain of Shults to provide the predictable result of reducing spurious readings.
Claims 8-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kerner as applied to claim 1 above, and further in view of WO 2004/105641 A2 to Brauker et al. ("Brauker") (cited in Applicants’ IDS).
. 
Claims 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kerner as applied to claim 1 above, and further in view of US 2003/0217966 A1 to Tapsak et al. (“Tapsak”) (cited in Applicants’ IDS).
As to claim 11, although Kerner discloses the membrane being formed from polyurethane (see treatment of claim 1, above), Kerner fails to disclose wherein the first layer is formed from a polyurethane membrane comprising both hydrophilic and hydrophobic regions.
However, Tapsak teaches forming the membrane from both hydrophilic and hydrophobic regions (see [0045]-[0047]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Tapsak with the sensor of Kerner in order to achieve the predictable result of optimizing the ratio of permeability of glucose and oxygen by using the hydrophilic and hydrophobic regions of Tapsak.
Response to Arguments
Applicant's arguments filed January 21, 2022 have been fully considered but they are not persuasive.
Applicants argue that Kerner’s sensor is merely “potentially” implantable or “potentially” suitable for an in vivo environment, but does not disclose the transcutaneous analyte sensor body comprising an electrode configured to continuously measure a glucose level in a host. 
1 The disclosure of Kerner easily meets this definition, for the electrode was placed subcutaneously in a host (here, a sheep). Kerner further literally states that the glucose sensor signal was monitored continuously and compared to glucose concentrations in sampled venous blood. If the claims limited “continuously” to occur over days or weeks, then Applicants would be on surer footing, but with the claims as they stand, they are still anticipated by Kerner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.merriam-webster.com/dictionary/continuously